Title: From Alexander Hamilton to James Greenleaf, 30 July 1796
From: Hamilton, Alexander
To: Greenleaf, James


New York July 30 1796
Dr. Sir
I have carefully reflected upon the subject of your letter of the 27th. instant.
Though the data which it presents authorise an expectation of large pecuniary advantage and though I discover nothing in the affair which an Individual differently circumstanced might not with propriety enter into—yet in my peculiar situation, viewed in all its public as well as personal relations, I think myself bound to decline the overture.
With great regard I am Dr. Sir   Yr. Obed serv
A H
James Greenleaf Esqr
